81036: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18412: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81036


Short Caption:CITY OF BOULDER CITY VS. BFE, LLCCourt:Supreme Court


Related Case(s):81718


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805287Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/23/2020 / Tanksley, ThomasSP Status:Completed


Oral Argument:02/07/2022 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:02/07/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBoulder City Fire DepartmentCynthia Lynn Alexander
							(Dickinson Wright PLLC)
						Steven L. Morris
							(Boulder City Attorney)
						Anjali D. Webster
							(Dickinson Wright PLLC)
						


AppellantCity of Boulder CityCynthia Lynn Alexander
							(Dickinson Wright PLLC)
						Steven L. Morris
							(Boulder City Attorney)
						Anjali D. Webster
							(Dickinson Wright PLLC)
						


RespondentBFE, LLCMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Jonathan W. Fountain
							(Former)
						
							(Howard & Howard Attorneys PLLC)
						William A. Gonzales, II
							(Saltzman Mugan Dushoff)
						Steven E. Kish
							(Former)
						
							(Howard & Howard Attorneys PLLC)
						Ryan T. O'Malley
							(Former)
						
							(Howard & Howard Attorneys PLLC)
						Cami M. Perkins
							(Former)
						
							(Howard & Howard Attorneys PLLC)
						Jordan D. Wolff
							(Saltzman Mugan Dushoff)
						





Docket Entries


DateTypeDescriptionPending?Document


04/21/2020Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


04/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-15049




04/21/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-15051




04/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)20-15375




05/11/2020Docketing StatementFiled Docketing Statement. (SC)20-17887




05/12/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (SC)20-18019




05/18/2020Notice/IncomingFiled Appellant's Proof of Service to Settlement Judge. (SC)20-18930




05/27/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued because SJ has had several communications with each side, but it is a dynamic situation still in early stages of litigation and dispute. Request to June 22, 2020, for ECA. (SC).20-20013




06/22/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued because SJ has had mutliple conversations with counsel and this remains a dynamic situation with procedurally young dispute still with complexities. SJ will postpone ECA until mid-August, unless updates from counsel compel otherwise. (SC)20-23033




07/08/2020Notice/IncomingFiled Notice of Association of Counsel. Cynthia L. Alexander for Appellants. (SC)20-25160




07/08/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Notice of Association of Counsel). (SC)20-25252




07/15/2020Notice/IncomingFiled Proof of Service (Notice of Association of Counsel served on settlement judge). (SC).20-26030




09/04/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued as the settlement judge will give another month to see if case is appropriate. (SC)20-32707




09/17/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued.  Due to dynamic events related to the underlying dispute and/or the parties, the Settlement Judge requests at least until October 20, 2020 for further input and evaluation. Case Nos. 81036/81718. (SC)20-34357




10/17/2020Settlement Program ReportFiled ECAR/Other. Settlement Judge requests maximum extension to file final report as situation is and has been dynamic. Case Nos. 81036/81718. (SC).20-38202




10/20/2020Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to January 18, 2021.  Case Nos. 81036/81718. (SC)20-38329




01/19/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. Case Nos. 81036/81718.  (SC).21-01574




01/21/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-01767




02/04/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/4/20.  To Court Reporter: Peggy Isom. (REJECTED PER NOTICE FILED ON 2/4/21) (SC)


02/04/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-03466




02/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/4/20. To Court Reporter: Peggy Isom. (SC)21-03537




02/05/2021Notice/IncomingFiled Appellants' Notice of Appearance for Anjali D. Webster. (SC)21-03567




02/23/2021TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 03/04/20. (SC)21-05302




03/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: May 5, 2021. (SC)21-08834




04/07/2021Transcript RequestFiled an Additional Request for Transcript of Proceedings. Transcripts requested: 4/9/20. To Court Reporter: Peggy Isom. (SC)21-10029




05/05/2021BriefFiled Appellants' Opening Brief. (SC)21-12853




05/05/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-12856




05/05/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2. (SC)21-12857




05/05/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3. (SC)21-12860




05/05/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 4. (SC)21-12861




06/03/2021MotionFiled Stipulation Extending Time for Respondent's Answering Brief. (SC)21-15858




06/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: July 6, 2021. (SC)21-15949




07/02/2021MotionFiled Stipulation Extending Time for Respondent's Answering Brief. (SC)21-19165




07/16/2021Order/ProceduralFiled Order.  Respondent's Answering Brief due:  August 4, 2021.  (SC)21-20619




08/04/2021MotionFiled Respondent's Motion for Judicial Notice, for Order to Show Cause Why Appeal Should Not Be Dismissed as Moot, and For Attorneys' Fees. (REJECTED PER NOTICE FILED ON 8/5/21) (SC)


08/04/2021BriefFiled Respondent's Answering Brief. (REJECTED PER NOTICE ISSUED ON 8/5/21)(SC)


08/05/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Jonathan W. Fountain. (SC)21-22712




08/05/2021Notice/IncomingFiled Notice of Appearance of Jonathan W. Fountain (Jonathan W. Fountain of the law firm Howard & Howard Attorneys PLLC hereby enters his appearance on behalf of Respondent BFE, LLC.). (SC)21-22738




08/05/2021Notice/IncomingFiled Notice of Appearance of Steven E. Kish III (Steven K. Kish III, of the law firm Howard & Howard Attorneys PLLC, hereby enters his appearance on behalf of Respondent BFE, LLC.) (SC)21-22743




08/05/2021MotionFiled Respondent BFE, LLC's Motion for Judicial Notice, for Order to Show Cause Why Appeal Should Not Be Dismissed as Moot, and for Attorneys' Fees. (SC)21-22744




08/05/2021BriefFiled Respondent's Answering Brief. (SC)21-22745




08/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' response to Motion for Judicial Notice, for Order to Show Cause Why Appeal Should Not Be Dismissed as Moot, and for Attorneys' Fees due: August 26, 2021. (SC)21-23149




08/26/2021MotionFiled Stipulation Extending Time for Appellant's Reply Brief (First Request). (SC)21-24845




08/26/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: October 7, 2021. (SC)21-24848




08/26/2021MotionFiled Appellant's Response to Respondent BFE, LLC's Motion for Judicial Notice, for Order to Show Cause Why Appeal Should Not be Dismissed as Moot, and for Attorneys' Fees. (SC)21-24858




09/02/2021MotionFiled Respondent's Reply in Support of Motion for Judicial Notice, for Order to Show Cause, and for Attorneys' Fees. (SC)21-25668




10/04/2021Order/ProceduralFiled Order. Respondent has filed a motion for judicial notice, an order directing appellants to show cause why the appeal should not be dismissed as moot, and attorney fees.  Appellants oppose the motion and respondent has filed a reply. Having considered the documents before this court, this court concludes that the motion is best resolved in conjunction with the disposition of this appeal.  Accordingly, this court defers ruling on the motion.  (SC)21-28363




10/07/2021BriefFiled Appellants' Reply Brief. (SC)21-28824




11/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/10/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for February 7, 2022, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  (SC)22-00904




01/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-02436




02/07/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


03/22/2022Notice/IncomingFiled Respondent's Substitution of Attorneys from Howard & Howard Attorneys to Matthew T. Dushoff, Jordan D. Wolff, and William A. Gonzales of the Law Firm Saltzman Mugan Dushoff. (SC)22-08990




03/25/2022Order/ProceduralFiled Order Regarding Counsel.  The clerk shall add Matthew T. Dushoff, Jordan D. Wolff, and William A. Gonzalez of Saltzman Mugan Dushoff  as counsel of record for respondent and remove Cami M. Perkins, Jonathan W. Fountain, and Steven E. Kish of Howard & Howard Attorneys PLLC.  (SC)22-09338




06/09/2022Order/DispositionalFiled Order of Reversal. "ORDER the judgement of the district court REVERSED." EN BANC. (SC)22-18412




07/05/2022RemittiturIssued Remittitur.  (SC)22-20961




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View